NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


BARTOW HMA, LLC a/k/a BARTOW        )
REGIONAL MEDICAL CENTER,            )
                                    )
            Petitioner,             )
                                    )
v.                                  )                 Case No. 2D14-5970
                                    )
OLLIE J. KIRKLAND; LARRY D. THOMAS, )
M.D.; JAMES R. SMITH, M.D.; LINDA   )
HOLT; SCHUMACHER GROUP OF           )
FLORIDA, INC.; POLK EMERGENCY       )
GROUP, LLC,                         )
                                    )
            Respondents.            )
                                    )

Opinion filed July 31, 2015.

Petition for Writ of Certiorari to the Tenth
Circuit Court for Polk County; J. Dale
Durrance, Judge.

Michael R. D'Lugo of Wicker, Smith,
O'Hara, McCoy & Ford, P.A., Orlando, for
Petitioner.

John W. Frost II and Lydia S. Zbrzeznj of
Frost Van den Boom, P.A., Bartow, for
Respondent Ollie J. Kirkland.

No appearance for remaining Respondents.

MORRIS, Judge.
              Bartow Regional Medical Center (BRMC) petitions for certiorari review of

an order requiring it to produce various documents in the underlying medical

malpractice action brought by Ollie J. Kirkland. This proceeding follows a prior BRMC

petition for writ of certiorari that we granted in Bartow HMA, LLC v. Kirkland, 126 So. 3d
1247 (Fla. 2d DCA 2013).1 In the prior case, we granted the petition because the trial

court ordered a blanket production of all the items identified on BRMC's privilege logs

without specifically determining whether those documents related to adverse medical

incidents within the meaning of article X, section 25(a) of the Florida Constitution, also

known as "Amendment 7." 126 So. 3d at 1254. Because our quashal of the trial court's

order required the trial court to conduct a further review, we set forth specific guidelines

to assist the trial court in making its determination on that issue as well as in

determining whether the privileges being claimed by BRMC were preempted by

Amendment 7.

              On further review, the trial court conducted an in camera inspection and

rendered a new order requiring the disclosure of all of the requested documents with the

exception of two redactions. That order is the subject of BRMC's petition for certiorari in

this proceeding. We conclude that the trial court departed from the essential

requirements of law by requiring the production of documents that do not appear to be

related to adverse medical incidents within the meaning of Amendment 7 and for which

a statutory protection from disclosure might apply. We further conclude that the trial




              1
              The underlying facts and procedural history of the case are detailed in
that case and need not be repeated here.


                                            -2-
court's order causes material injury to BRMC that cannot be remedied on appeal.2 We

therefore grant the petition.

              As we noted in our prior opinion, "[u]nder Amendment 7, a patient is

'entitled to any of the hospital's records relating to any adverse medical incident' and

'[t]here is no requirement that the records . . . be relevant to any pending litigation.' "

Kirkland, 126 So. 3d at 1252 (second alternation in original) (quoting Morton Plant

Hosp. Ass'n v. Shahbas ex rel. Shahbas, 960 So. 2d 820, 825 (Fla. 2d DCA 2007)).

Additionally, "Amendment 7 trumps the application of the statutory discovery protections

set forth in sections 395.0191, 395.0193, 395.0197, and 766.101[, (Florida Statutes

(2012),] to the extent that documents for which those protections are asserted contain

reports of adverse medical incidents." Id. at 1253.

              "However, 'Amendment 7 does not require production of documents

relating to general policies and procedures of [health care facility peer review, risk

management, quality assurance, credentials, or similar] committees or other documents

that do not contain information about particular adverse medical incidents.' " Id.

(alternation in original) (quoting Morton Plant, 960 So. 2d at 827); see also W. Fla. Reg'l

Med. Ctr., Inc. v. See, 18 So. 3d 676, 690 (Fla. 1st DCA 2009) (interpreting an "adverse

medical incident" to mean "a specific incident involving a specific patient that caused or

could have caused injury to or the death of that patient" (emphasis added)), approved,

79 So. 3d 1 (Fla. 2012). Thus, neither a document detailing policies and procedures for

handling adverse medical incidents generally nor a document containing general

credentialing information unrelated to an adverse medical incident would be


              2
                See Kirkland, 126 So. 3d at 1251-52 (explaining the standard for
certiorari review).


                                             -3-
discoverable under Amendment 7. See Kirkland, 126 So. 3d at 1253; see also W. Fla.

Reg'l Med. Ctr., Inc., 18 So. 3d at 690 (holding that trial court departed from the

essential requirements of the law by ordering the disclosure of doctors' training records

within credentialing files because "there is no established adverse medical incident to

which the documents of the doctors' training relate"); Baptist Hosp. of Miami, Inc. v.

Garcia, 994 So. 2d 390, 393 (Fla. 3d DCA 2008) (holding that trial court departed from

the essential requirements of the law by requiring overly broad disclosure of a list of

documents within physician's credentialing file).

              In this case, our review is somewhat hampered by the lack of explanation

in the trial court's order. Although the trial court recited our instructions from our prior

opinion, it then concluded the order by summarily stating:

              The court has conducted an in camera review of each and
              every document listed in BRMC's privilege logs, following the
              roadmap set forth [by the Second District Court of Appeal,
              and] [w]ith the exception of two (2) additional redactions in
              Box 1, section 2 (name of patient), and Box 2, section 1
              (name of patient), each document listed in BRMC's privilege
              logs is relevant, material, and discoverable.

There were no separate findings relating to Amendment 7 or any statutory protection.

              During this court's review of the challenged documents, it immediately

became apparent that not all of the documents related to adverse medical incidents,

i.e., those relating to an actual patient versus policies on how to handle adverse medical

incidents generally. Further, while some of the meeting minutes involved discussion of

issues that could relate to adverse medical incidents, those same meeting minutes also

included discussion of issues unrelated to adverse medical incidents. Examples of

documents that did not relate to adverse medical incidents include:




                                             -4-
              • General policies and procedures for handling patient cases
              • Meeting minutes involving discussion of policies on how to
              handle adverse events generally
              • Reports from various hospital departments that contained
              no indication they related to adverse medical incidents
              • Credentials committee reports listing various physician
              credentials (not just the physician involved in this case)
              • Performance improvement plans and risk management
              safety program documents
              • Quality Assessment documents relating to the handling of
              "sentinel events" or other significant acts generally
              • Committee meeting minutes involving discussion of hiring
              decisions and future hospital development plans
              • Certification form listing various physicians and their
              training
              • Lab culture reports

And our review of the entire credentialing file of the physician involved in this case leads

to the same result: it contains documents unrelated to adverse medical incidents.

Examples include:

              • Thank you notes
              • Reappointment forms
              • Delineation of privileges forms
              • List of types of surgeries performed
              • Personal references
              • Insurance policy information
              • License verification, continuing education, and board
              certification forms
              • College transcripts

It is clear from our review then that many of the documents would not be discoverable

under Amendment 7.

              Further it appears that at least some of the documents could fall within the

statutory protections set forth in sections 381.028(6)(b), 395.0191(8), 395.0193(8), and

766.101(5), Florida Statutes (2012). But because the trial court failed to specifically

address whether the claimed statutory privileges applied, we do not know whether the

trial court even considered that issue.



                                            -5-
              Thus once again we conclude that the trial court departed from the

essential requirements of the law in ordering the production of the challenged

documents. Although the trial court indicated in its order that it followed this court's prior

instructions, it is apparent to us that additional guidance is needed to avoid further

complicating this "procedural and evidentiary quagmire" of discovery proceedings.

Kirkland, 126 So. 3d at 1254. If the trial court again conducts an in camera review, it

should list each document and delineate whether it is subject to discovery under

Amendment 7 or, if not, whether it is subject to protection from disclosure under the

various statutes relied on by BRMC. If the trial court determines that a portion of a

document is not discoverable under Amendment 7 and is protected by statute, it should

require redaction of that portion of the document. Though we recognize the burden that

the trial court will face by having to wade through the approximately 3000 pages of

documents at issue, we conclude that that is the only way to ensure that each document

is thoroughly reviewed under both an Amendment 7 and statutory protection analysis.

Further, if the trial court issues yet another discovery order that is brought to this court

for review, such a detailed analysis would ensure that this court is not left to guess at

the basis for the discovery of each document.

              Petition granted and order quashed.



BLACK and SLEET, JJ., Concur.




                                             -6-